         Case 2:20-cv-03589-BMS Document 25 Filed 08/05/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KING IN LEE,                                :              CIVIL ACTION
                                            :
       Plaintiff,                           :
                                            :
         v.                                 :
                                            :              NO. 20-3589
KILOLO KIJAKAZI, Acting                     :
Commissioner of Social Security,            :
                                            :
       Defendant.                           :

                                           ORDER

BERLE M. SCHILLER, J.

       AND NOW, this 5th day of          August              , 2021, upon consideration of the

Plaintiff’s Request for Review (Doc. No. 20), the Defendant’s Response thereto (Doc. No. 21),

and Plaintiff’s Reply (Doc. No. 22), and after careful review of the Report and Recommendation

of United States Magistrate Judge Marilyn Heffley (Doc. No. 23), and the objections thereto, IT

IS HEREBY ORDERED that:

       1. The Report and Recommendation is APPROVED and ADOPTED.

       2. The Plaintiff’s Request for Review is DENIED.

       3. The Clerk of Court shall mark this case CLOSED for statistical purposes.



                                                   BY THE COURT:




                                                   BERLE M. SCHILLER, J.
